Exhibit 10.2

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

FIRST AMENDMENT TO

DISTRIBUTION SERVICES AGREEMENT

This First Amendment to Distribution Services Agreement (this “Amendment”) is
between Hyperion Therapeutics, Inc. (the “Company”) and ASD Healthcare, a
division of ASD Specialty Healthcare, Inc. (“Distributor”). This Amendment is
effective as of June 1, 2013 (the “Amendment Effective Date”).

RECITALS

 

A. The Company and Distributor are parties to a Distribution Services Agreement
dated as of February 14, 2013 (the “Agreement”);

 

B. The Agreement stated that, if the Company exercises its rights to acquire
commercialization rights for Buphenyl and Ammonul, the Company may elect, in its
sole discretion, to include either or both Buphenyl and Ammonul as Product(s)
under this Agreement by 30 days’ written notice to Distributor;

 

C. The Company has exercised such right as to Buphenyl but not Ammonul; and

 

D. The parties now wish to amend the Agreement to specify the Product Launch
Date for Buphenyl, and for Distributor to provide certain additional services
relating to Buphenyl.

AMENDMENT

NOW THEREFORE, the parties agree as follows:

 

1. Defined Terms. Capitalized terms in this Amendment that are not defined in
this Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.

 

2. Buphenyl. As contemplated by Section 2(e)(ii) of the Agreement, Buphenyl is
hereby added as a Product under the Agreement. The Product Launch Date of
Buphenyl is June 1, 2013. Ammonul is not added as a Product under the Agreement.

 

3. New Defined Term. The following defined terms are added to Section 1 of the
Agreement:

“Data Administrator” means the data vendor or Company department that the
Company designates to receive, consolidate and report data and information
supplied by Distributor for Depot Product purchased through the Depot.

“Depot” means the program described in Exhibit F.



--------------------------------------------------------------------------------

“Depot Product” means each of the following Products:

 

NDC#

  

Size

  

Product Name

62592-496-03

   500 mg tablets    Buphenyl (sodium phenylbutyrate)

62592-188-64

   .94 g/g powder    Buphenyl (sodium phenylbutyrate)

“Distribution Request” means the order format that Distributor uses to record
*** as set forth in the data file specifications (“DFS”) for each sale and
shipment of Depot Product by Distributor under Exhibit F.

 

4. Depot Services. A new Section 5(l) is added to the Agreement as follows:

Depot Services. Distributor will perform the additional depot services, and the
Company will pay Distributor fees for the additional depot services, as set
forth in new Exhibit F to this Agreement.

 

5. Exhibit A. Exhibit A to the Agreement is replaced with Revised Exhibit A to
this Amendment, which now includes two additional Buphenyl product items.

 

6. Exhibit F. Exhibit F, Depot Services and Fees, to this Amendment is added to
the Agreement and incorporated therein.

 

7. Conflicts. If the provisions of this Amendment and its Exhibits conflict with
any other provisions of the Agreement, the provisions of this Amendment will
control.

 

8. No Other Changes. Except as otherwise provided in this Amendment, the
Agreement shall remain in full force and effect as presently written and the
rights, duties, liabilities and obligations of the parties thereto, as presently
constituted, will continue in full effect.

This Section intentionally left blank.

Signatures on the following page.

 

Page 2 of 7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

Hyperion Therapeutics, Inc.    

ASD Healthcare, a division of

ASD Specialty Healthcare, Inc.

By:   /s/ Donald J. Santel     By:   /s/ Matt Johnson Name:   Donald J. Santel  
  Name:   Matt Johnson Title:   Chief Executive Officer     Title:   Chief
Operating Officer Hyperion Therapeutics, Inc.       By:   /s/ Jeffrey Farrow    
  Name:   Jeffrey Farrow       Title:   Chief Financial Officer      

Attachments:

Exhibit A – Revised Description of Products and Pricing

Exhibit F – Depot Services and Fees, and its Schedule A

 

Page 3 of 7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Revised Exhibit A

Description of Products and Pricing

 

Product

  

Size

  

List Price

    

NDC

 

Ravicti (glycerol phenylbutyrate)

   25 ml bottle    $ ***         76325-100-25   

Buphenyl (sodium phenylbutyrate)

   500 mg tablets      ***         62592-496-03   

Buphenyl (sodium phenylbutyrate)

   .94 g/g powder      ***         62592-188-64   

 

Page 4 of 7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Exhibit F

Depot Services and Fees

 

1. Depot Operation.

 

  (a) Overview for Specialty Pharmacy and Hospital Customers. For sales of Depot
Product under the Depot to a specialty pharmacy or hospital, the parties will
adhere to the following procedures:

***

 

  (b) Overview for Healthcare Practitioner Customers. For sales of Depot Product
under the Depot to a healthcare practitioner, the parties will adhere to the
following procedures:

***

 

  (c) Communication with Customers. Distributor and the Company will cooperate
with each other in conveying information regarding the logistics of the Depot
program to customers, Distributor’s terms of sale under the Depot, and
Distributor’s policies and procedures for processing new account applications
for Customers.

 

  (d) Distribution Operations. Distributor will perform the following additional
services under the Depot:

 

  i. Maintain a toll free 24-hour every day phone line and a separate fax line
for Customers to place orders for Depot Product and for Distributor to respond
to Customer emergency calls;

 

  ii. Receive, complete, process and ship Depot Product in fulfillment of
Distribution Requests from Customers;

 

  iii. Assign a unique Distribution Request ID number that meets ***
requirements under *** to each Depot Product shipment, and record *** and its
corresponding *** into Distributor’s ***;

 

  iv. Electronically report inventory information for Depot Products in a
mutually agreed upon format;

 

  v. Collect *** from each Customer such data as mutually agreed upon by the
parties and set forth on Schedule A and report the data to the Company on a ***
basis; and

 

  vi. Ship educational materials and aids, in a form approved and provided by
the Company, which describe Depot Product and/or the disease states for which it
is indicated as treatment and which Distributor deems appropriate for its
distribution to Customers, with and/or separate from Depot Product shipments to
Customers.

 

Page 5 of 7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

2. Services and Fees.

 

  (a) Characterization of Services. All services related to the Depot performed
by Distributor under this Exhibit F are considered services under the Agreement.

 

  (b) Fees. In addition to all fees otherwise payable under the Agreement, the
fees for the Depot services performed by Distributor under this Exhibit will be
calculated on a *** basis, and will be equal to ***:

 

Product Name

  

Size

    

Depot Service Fee
***

 

Buphenyl (sodium phenylbutyrate)

     500 mg tablets       $ ***   

Buphenyl (sodium phenylbutyrate)

     .94 g/g powder         ***   

 

  (c) Adjustments. The *** Depot service fees in Section 2(b) of this Exhibit
are subject to adjustment as follows:

 

  i. If the Company increases the List Price of a Product, the applicable Depot
service fee will *** for that Product by ***; and

 

  ii. Section 5(h) (CPI Adjustment) and Section 5(i) (Cost Adjustment) of the
Agreement apply to the *** Depot service fees, except that the amount of any
increase in such fees due to such an adjustment will be reduced by the amount of
any increase under Section 2(c)(i) above.

 

  (d) Calculation and Payment. All other provisions in the Agreement that are
applicable to the calculation and payment of fees are likewise applicable to the
calculation of Depot service fees in the Exhibit, including but not limited to
Section 5(e) (Invoicing) and Section 5(f) (Terms of Payment).

 

  (e) Implementation Fee. In addition to the monthly fees set forth in this
Exhibit, the Company will pay Distributor a one-time implementation fee relating
to the establishment of the Depot for the Depot Product in the amount of $***,
within thirty (30) days of the Amendment Effective Date and the Company’s
receipt of invoice.

 

  (f) Additional Expenses. If the Company requests Distributor to ship
educational materials and aids under Section 1(d)(vi) of this Exhibit,
Distributor will advise the Company if the requested shipments would cause
Distributor to incur a material amount of additional delivery costs, and the
Company may then either decline to proceed or accept and pay Distributor for all
such additional costs.

 

3. Data Reporting and Confidentiality. Notwithstanding any other provision of
the Agreement or this Exhibit, Distributor will not disclose any “protected
health information” or “PHI” (as such terms are defined in HIPAA) to the Company
under this Exhibit. Each party will maintain, to the extent required by
applicable law, the confidentiality of all information and records.
Notwithstanding the foregoing, if Distributor inadvertently discloses PHI to the
Company, the Company will notify Distributor promptly of the disclosure and use
commercially reasonable safeguards to protect the confidentiality of the PHI and
will promptly return or destroy the PHI at Distributor’s request.

 

Page 6 of 7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule A to Exhibit F

This Schedule outlines the specifications that Distributor, the Company and the
Data Administrator will use as requirements for facilitating electronic data
management and reporting by Distributor, including business rules, file naming
conventions, delivery parameters, and data element definitions per file
reported.

***

 

Page 7 of 7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.